Citation Nr: 0908800	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-18 549	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for left hip 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1957 to 
April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


REMAND

Regarding the claims on appeal, the Board finds that further 
development is necessary.

In his December 2003 claim, the Veteran contends that his 
claimed disabilities are the result of in-service injuries.  
Specifically, at a January 2009 hearing, the Veteran stated 
that he was beaten while in basic training and that, while 
receiving treatment unrelated to the beating aboard the USS 
Haven, he was diagnosed with injuries to his lumbar spine and 
left hip.  Hearing Transcript at 3.  In a June 2007 
statement, the Veteran contends that his claimed disabilities 
are the result of his in-service injuries.  Thus, the Veteran 
contends that service connection is warranted for the claimed 
disabilities.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in or aggravated by 
active military service if demonstrated to a compensable 
degree within a year of separation from qualifying military 
service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307, 3.309.

A review of the Veteran's post-service medical records 
reveals no diagnosis or treatment for either a back or a left 
hip disability.  Nonetheless, a June 2007 treatment record 
from the Loma Linda VA Medical Center (VAMC) includes a 
comment referring to the Veteran's "severe degenerative disc 
disease" and a January 2004 treatment record from the 
Martinez VAMC indicates that the Veteran sought treatment for 
low back pain.  A February 2004 x-ray of the Veteran's low 
back indicated moderate degenerative changes that were 
considered age appropriate.  Thus, the Veteran may have a 
current disability; however, less ambiguous medical evidence 
is necessary to warrant a grant of service connection.

The RO attempted to obtain the Veteran's service treatment 
records (STRs) from the National Personnel Records Center 
(NPRC).  However, the NPRC informed the RO that some STRs 
were unavailable because they were likely destroyed by fire.  
Further efforts to obtain the missing STRs would be futile.  
See 38 C.F.R. § 3.159(c)(2).  Nonetheless, certain STRs are 
available and have been associated with the claims file.  
Included in the file are the Veteran's October 1957 entrance 
examination report and the treatment records from the 
Veteran's hospitalization aboard the USS Haven between 
January 1958 and March 1958.  The Board notes that VA has 
heighted duties when the Veteran's medical records have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
However, the case law does not establish a heightened 
benefit-of-the-doubt standard, only a heightened duty of the 
Board to consider applicability of the benefit-of-the-doubt 
doctrine, to assist the claimant in developing the claim, and 
to explain its decision.  See Cromer v. Nicholson, 19 Vet. 
App. 215 (2005).

The Veteran's October 1957 entrance examination report 
indicates that the Veteran's spine and lower extremities were 
normal and that the Veteran stated that he did not have 
arthritis.  The treatment records from the USS Haven reveal 
that the Veteran was hospitalized on January 3, 1958 for an 
"extremely severe intestinal flu" of unknown etiology that 
was later diagnosed as rheumatic fever.  On February 2, 1958, 
the Veteran's status was changed to:  temporary duty under 
treatment.  Finally, on March 3, 1958, the Veteran was 
discharged from the USS Haven.  On January 14, 1958, while 
undergoing treatment, the Veteran received an x-ray of his 
low back based on complaints of pain in his back and left 
hip.  Although the x-ray indicated that there was no evidence 
of bone injury or disease, the mere existence of the x-ray 
corroborates, to some extent, the Veteran's contentions and, 
due to the missing STRs, a VA examination is warranted.

In March 2007, the Veteran was scheduled for a VA examination 
by the RO in Oakland.  A February 2007 letter from the RO to 
the Veteran's home address in Redding, California informed 
him that the nearest VAMC would contact him to schedule the 
examination; however, the Veteran failed to report to a 
scheduled examination.  In the January 2009 hearing, the 
Veteran testified that he never received notice of the 
examination.  Transcript at 6.  There is no evidence of 
record to indicate where the notice of the Veteran's 
examination was sent.  Nonetheless, the Veteran filed a claim 
for service connection benefits (unrelated to the issues 
before the Board) in April 2007-one month after the 
scheduled VA examination-with the RO in San Diego, 
California on which the Veteran listed a home address in 
Indio, California.

The Board notes that there is a presumption of regularity 
that, in mailing the notice to the Veteran at his last known 
address on the date on which the notice was issued, the 
Oakland RO discharged its official duty.  This presumption 
can only be overcome by clear evidence that the RO's regular 
mailing practices were not regular or that they were not 
followed.  Evidence of the non-receipt of the mailing does 
not establish the clear evidence needed to rebut the 
presumption of regularity of the mailing.  In order to rebut 
the presumption of regularity, it is necessary to establish 
not only that the mailing was returned as undeliverable but 
that there were other possible and plausible addresses 
available to the RO at the time of the notice.  See generally 
Davis v. Principi, 17 Vet. App. 29 (2003); see also Crain v. 
Principi, 17 Vet. App. 182 (2003).

In this case, it is possible that notice of the Veteran's 
examination was sent to an older and incorrect address.  If 
so, it is likely that the Veteran was not aware that an 
examination was ever scheduled.  Under these circumstances, 
especially because VA was possibly aware of the Veteran's new 
address and did not use it when corresponding with him in 
either February 2007 or March 2007, the Board finds that the 
case should be remanded to the RO to schedule a VA 
examination and send notification to the Veteran's current 
address.

In the January 2009 hearing, the Veteran indicated that he 
was receiving disability benefits from the Social Security 
Administration (SSA) related to his claimed back and left hip 
disabilities.  Transcript at 4-5.  However, there are no 
records from SSA associated with the claims file and no 
evidence that an attempt was made to obtain relevant SSA 
records.  As records associated with the Veteran's SSA 
determination could be relevant to the claims on appeal, any 
available medical or other records associated with the 
Veteran's award of SSA disability benefits should be obtained 
and associated with the Veteran's claims file.  The Board 
notes that once VA is put on notice that the Veteran has been 
granted SSA benefits, VA has a duty to obtain the records 
associated with that decision.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Thus, on remand, the RO should attempt to 
obtain all relevant records from SSA and associate them with 
the claims file.

Finally, the Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Although the 
Veteran was sent a letter in February 2004 regarding the 
information and evidence needed to substantiate his claims, 
that notice letter did not include the criteria for assigning 
disability ratings or effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, on remand, 
the Veteran should be provided proper notice in full 
compliance with the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a complete notice 
letter in full compliance with the VCAA.  
Included in the letter should be notice 
regarding the information and evidence 
needed to substantiate his claims and 
notice of the criteria for assigning 
disability ratings and effective dates.  

2.  Obtain from the Social Security 
Administration (SSA) all of the medical 
records upon which any decision 
concerning the Veteran's initial or 
continuing entitlement to benefits was 
based, as well as any SSA decision and 
the associated List of Exhibits.  (The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) regarding requesting 
records from Federal facilities must be 
followed.)  All records and/or responses 
received should be associated with the 
claims file.

3.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claims.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a back or a left 
hip disability.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed back or left hip disability is 
related to the Veteran's period of active 
military service.  The bases for the 
opinion provided should be explained in 
detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for back disability and left 
hip disability.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

